DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending in this application.
Claims 1, 10, 18 and 26 have been amended by Applicant. 

Response to Arguments
Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to independent claims 1, 10, 18 and 26 have been considered but are moot.  Amended claims 1, 10, 18 and 26  necessitate new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 20180196127 A1) in view of Agarwal et al. (US 20210173412 A1).
Regarding Claim 1, Harada teaches a method of sensor calibration for a sensor of a first vehicle (Harada, [0007] “a method of calibrating a sensor of a first vehicle”), the method comprising: identifying information indicative of a need to calibrate the sensor (Harada, [0027] “determine an offset for calibrating the LIDAR”, [0016] “calibrating the LIDAR sensor”); wirelessly receiving, at the first vehicle, a message from a second vehicle (Harada, [0029] “a wireless beacon that is transmitted by the second vehicle”, Examiner interprets “beacon” as a message or indicator), the message indicating availability of calibration information for the sensor (Harada, [0029] “a wireless beacon that is transmitted by the second vehicle and that indicates that the second vehicle is available to assist in calibrating the LIDAR”); sending a request for the calibration information from the first vehicle to the second vehicle (Harada, [0023] “the capture module…can control the communication system…to query the nearby vehicle for the vehicle information”, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”); receiving, at the first vehicle (Harada, [0031] “the capture module…acquires the vehicle information from the nearby vehicle”), the calibration information for the sensor (Harada, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”), the calibration information including, for one or more times: location information of a calibration marker (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR” Examiner interprets locations on a surface of the nearby vehicle as the calibration marker), indicative of a location of the calibration marker at the respective time (Harada, [0056] “sensors can be configured to detect, and/or sense in real-time”, [0036] “identifying locations on a surface of the nearby vehicle”); receiving measurement information from the sensor at one or more times (Harada, [0022] “the capture module…includes instructions to acquire data from a LIDAR sensor ”), wherein the measurement information at each time is indicative of the location of the calibration marker at the respective time (Harada, [0036] “each of the data points of the point cloud correlates with a perceived location of a separate point on the surface of the nearby vehicle”); and calibrating the sensor (Harada, [0016] “calibrating the LIDAR sensor”) based on, for the one or more times, a comparison of the location information of the calibration marker at the respective time with the measurement information (Harada, [0038] “the calibration module…compares the vehicle information with the perceived information to determine an offset…the calibration module…compares data points from the reference point cloud against data points of the perceived point cloud as produced by the LIDAR…This comparison…an offset that identifies variances between data obtained by the LIDAR…and actual locations for the data points of the nearby vehicle”).  

Harada does not teach determining a direction of travel of the second vehicle relative to the first vehicle; responsive to (i) identifying the information indicative of the need to calibrate the sensor and receiving the message from the second vehicle and (ii) the determining of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time.  However, Agarwal teaches these limitations.

Agarwal teaches determining a direction of travel of the second vehicle relative to the first vehicle (Agarwal, [0065] “For instance, if the ego vehicle specifies that a front sensor and a side sensor on the left need to be re-calibrated, then a possible calibration route plan may include to have an assisting vehicle to approach the ego vehicle on its left first so that the sensor on the left side of the ego vehicle can be re-calibrated based on a target visible on the right side of the assisting vehicle”; Examiner interprets “assisting vehicle” as the second vehicle); responsive to (i) identifying the information indicative of the need to calibrate the sensor (Agarwal, [0064] “an ego vehicle on the road may monitor its sensors' performance and detect whether any of the sensors deployed needs to be re-calibrated”; Examiner interprets “ego vehicle” as the first vehicle) and receiving the message from the second vehicle (Agarwal, [0078] “the assisting vehicle communicates…via the vehicle communication unit…with the ego vehicle to coordinate the collaboration”; Examiner interprets “ego vehicle” as the first vehicle and “assisting vehicle” as the second vehicle )  and (ii) the determining of the direction of travel of the second vehicle relative to the first vehicle (Agarwal, [0065] “For instance, if the ego vehicle specifies that a front sensor and a side sensor on the left need to be re-calibrated, then a possible calibration route plan may include to have an assisting vehicle to approach the ego vehicle on its left first so that the sensor on the left side of the ego vehicle can be re-calibrated based on a target visible on the right side of the assisting vehicle”; Examiner interprets “assisting vehicle” as second vehicle); a timestamp of the respective time (Agarwal, [0079] “assisting vehicle for collaborative calibration…For example, the time of day (day light or night)….the clarity of the landmarks to be encountered within a time frame specified to have the calibration completed”).  

It would have been obvious to one of ordinary skill in the art before the effective date if the claimed invention to have modified Harada to include determining a direction of travel of the second vehicle relative to the first vehicle; responsive to (i) identifying the information indicative of the need to calibrate the sensor and receiving the message from the second vehicle and (ii) the determining of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time as taught by Agarwal in order to have “ collaborative calibration on-the-fly when vehicles are in motion” (Agarwal, [0058]).

Regarding Claim 2, Harada teaches the method of claim 1, wherein sending the request for the calibration information from the first vehicle to the second vehicle is further based (Harada, [0023] “the capture module…can control the communication system…to query the nearby vehicle for the vehicle information”, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR “) at least in part on: a location of the second vehicle (Harada, [0032] “vehicle information includes a GPS location of the nearby vehicle”); location of the calibration marker relative to the first vehicle  (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR”, [0038] “the calibration module…compares the vehicle information with the perceived information to determine an offset”; Examiner interprets locations on a surface of the nearby vehicle as the calibration marker), a quality of communication received at the first vehicle from the second vehicle; a trust certificate received from the second vehicle; a type of the calibration information; or a cost of the calibration information; or any combination thereof.  

Regarding Claim 4, Harada teaches the method of claim 1, wherein the sensor comprises a camera (Harada, [0022] “the capture module…includes instructions to acquire data from…a camera”), and the location information for the respective time is further indicative of an orientation of the calibration marker at the respective time (Harada, [0034] “the vehicle information provides an accurate relative position and orientation of the particular nearby vehicle from which calibrations of the LIDAR…may be made”, (Harada, [0056] “sensors can be configured to detect, and/or sense in real-time”).  

Regarding Claim 5, Harada teaches the method of claim 1, wherein the sensor comprises a LIDAR or a radar (Harada, [0022] “the capture module…includes instructions to acquire data from a LIDAR sensor”).

Regarding Claim 6,  Harada teaches the method of claim 1, further comprising using one or more additional sensors of the first vehicle (Harada, [0033] “the capture module…acquires the vehicle information using…another sensor other than the LIDAR”) to: verify the received calibration information (Harada, [0033] “the vehicle information provides a standard/reference against which to measure the perceived information. That is, the vehicle information is data about the nearby vehicle that is known to be accurate. Thus, the vehicle information is verified information that provides a basis for calibrating the LIDAR”), or verify the calibration of the sensor, or both.  

Regarding Claim 7, Harada teaches the method of claim 1, further comprising receiving, at the first vehicle (Harada, [0024] “the capture module…uses…identifying information”), identification information for the calibration marker (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR” Examiner interprets locations on “a surface of the nearby vehicle” as the calibration marker), and wherein calibrating the sensor is further based on the identification information (Harada, [0024] “the vehicle information is comprised of information from which a reference point cloud is generated…the reference point cloud is…a verified representation of the nearby vehicle and at a particular location from which references are possible to perform calibration measurements for the LIDAR”).  

Regarding Claim 8, Harada teaches the method of claim 1, wherein the location of the calibration marker is on the second vehicle (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR” Examiner interprets locations on a surface of the nearby vehicle as the calibration marker).  

Regarding Claim 9, Harada teaches the method of claim 1, wherein identifying information indicative of a need to calibrate the sensor (Harada, [0016] “the calibration system is implemented to acquire perceived information about a nearby vehicle using the LIDAR sensor and acquire vehicle information about the nearby vehicle using a separate sensor (e.g., a camera) or by communicating directly with the nearby vehicle…the calibration system uses the perceived information acquired by the LIDAR in comparison with the vehicle information about the nearby vehicle to produce calibration measurements”) comprises: determining data from the sensor has at least one value outside an established range (Harada, [0025] “the calibration module…determines…an offset between the perceived information and the vehicle information to identify a variance of the LIDAR…from a calibrated state…i.e., a state where readings from the LIDAR…match actual reference points”), determining data from the sensor conflicts with sensor data from one or more additional sensors, determining the first vehicle has experienced an acceleration event that exceeds an acceleration threshold, or determining a threshold amount of time has lapsed since the sensor was last calibrated, or any combination thereof (Harada, [0030] “the calibration system…may calibrate the LIDAR…once per trip, once per defined number of miles, once per day, or according to another indicator such that the calibration system…maintains the LIDAR…within an acceptable threshold of variance to provide accurate data to the vehicle”).

Regarding Claim 10, Harada teaches a mobile computer system (Harada, [0078] “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server”) comprising: a wireless communication interface (Harada, [0023] “a wireless transceiver (e.g., wireless network interface card) to send and receive wireless communications with other vehicles”);  -25-KTS Ref. No. 093495-1151786Qualcomm Ref. No. 192266a memory (Harada, [0021] “calibration system…includes a memory”); one or more processing units communicatively coupled with the memory (Harada, [0026] “memory…that is configured with routines that can be executed by the processor“) and the wireless communication interface (Harada, [0023] “a wireless transceiver (e.g., wireless network interface card) to send and receive wireless communications with other vehicles”), the one or more processing units (Harada, [0050] “one or more processors”) configured to: identify information indicative of a need to calibrate a sensor of a first vehicle (Harada, [0027] “determine an offset for calibrating the LIDAR”, [0016] “calibrating the LIDAR sensor”); wirelessly receive, via the wireless communication interface (Harada, [0023] “a wireless transceiver”), a message from a second vehicle (Harada, [0029] “a wireless beacon that is transmitted by the second vehicle”, Examiner interprets “beacon” as a message or indicator), the message indicating availability of calibration information for the sensor (Harada, [0029] “a wireless beacon that is transmitted by the second vehicle and that indicates that the second vehicle is available to assist in calibrating the LIDAR”); send a request for the calibration information (Harada, [0034] “the vehicle information identifies a relative location of the nearby vehicle in relation to the vehicle…also indicates an orientation of the nearby vehicle with respect to the…direction in which the nearby vehicle is facing…provides an accurate relative position and orientation of the particular nearby vehicle from which calibrations of the LIDAR…may be made”), to the second vehicle via the wireless communication interface (Harada, [0023] “the capture module…can control the communication system…to query the nearby vehicle for the vehicle information”, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”); receive, via the wireless communication interface (Harada, [0023] “a wireless transceiver”), the calibration information for the sensor (Harada, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”), the calibration information including, for one or more times: location information of a calibration marker (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR” Examiner interprets locations on a surface of the nearby vehicle as the calibration marker), indicative of a location of the calibration marker at the respective time (Harada, [0056] “sensors can be configured to detect, and/or sense in real-time”, [0036] “identifying locations on a surface of the nearby vehicle”); receive measurement information from the sensor at one or more times (Harada, [0022] “the capture module…includes instructions to acquire data from a LIDAR sensor”), wherein the measurement information at each time is indicative of the location of the calibration marker at the respective time (Harada, [0036] “each of the data points of the point cloud correlates with a perceived location of a separate point on the surface of the nearby vehicle”); and calibrate the sensor (Harada, [0016] “calibrating the LIDAR sensor”) based on, for the one or more times, a comparison of the location information of the calibration marker at the respective time with the measurement information (Harada, [0038] “the calibration module…compares the vehicle information with the perceived information to determine an offset…the calibration module…compares data points from the reference point cloud against data points of the perceived point cloud as produced by the LIDAR…This comparison…an offset that identifies variances between data obtained by the LIDAR…and actual locations for the data points of the nearby vehicle”).  

Harada does not teach determine a direction of travel of the second vehicle relative to the first vehicle; responsive to (i) identifying the information indicative of the need to calibrate the sensor and receiving the message from the second vehicle and (ii) the determination of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time.  However, Agarwal teaches these limitations.

Agarwal teaches determine a direction of travel of the second vehicle relative to the first vehicle (Agarwal, [0065] “For instance, if the ego vehicle specifies that a front sensor and a side sensor on the left need to be re-calibrated, then a possible calibration route plan may include to have an assisting vehicle to approach the ego vehicle on its left first so that the sensor on the left side of the ego vehicle can be re-calibrated based on a target visible on the right side of the assisting vehicle”; Examiner interprets “assisting vehicle” as the second vehicle); responsive to (i) identifying the information indicative of the need to calibrate the sensor (Agarwal, [0064] “an ego vehicle on the road may monitor its sensors' performance and detect whether any of the sensors deployed needs to be re-calibrated”; Examiner interprets “ego vehicle” as the first vehicle) and receiving the message from the second vehicle (Agarwal, [0078] “the assisting vehicle communicates…via the vehicle communication unit…with the ego vehicle to coordinate the collaboration”; Examiner interprets “ego vehicle” as the first vehicle and “assisting vehicle” as the second vehicle )  and (ii) the determination of the direction of travel of the second vehicle relative to the first vehicle (Agarwal, [0065] “For instance, if the ego vehicle specifies that a front sensor and a side sensor on the left need to be re-calibrated, then a possible calibration route plan may include to have an assisting vehicle to approach the ego vehicle on its left first so that the sensor on the left side of the ego vehicle can be re-calibrated based on a target visible on the right side of the assisting vehicle”; Examiner interprets “assisting vehicle” as second vehicle); a timestamp of the respective time (Agarwal, [0079] “assisting vehicle for collaborative calibration…For example, the time of day (day light or night)….the clarity of the landmarks to be encountered within a time frame specified to have the calibration completed”).  

It would have been obvious to one of ordinary skill in the art before the effective date if the claimed invention to have modified Harada to include determine a direction of travel of the second vehicle relative to the first vehicle; responsive to (i) identifying the information indicative of the need to calibrate the sensor and receiving the message from the second vehicle and (ii) the determination of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time as taught by Agarwal in order to have “ collaborative calibration on-the-fly when vehicles are in motion” (Agarwal, [0058]).

Regarding Claim 11,  Harada teaches mobile computer system (Harada, [0078] “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server”) of claim 10, wherein the one or more processing units (Harada, [0050] “one or more processors”)  are further configured to send the request for the calibration information to the second vehicle (Harada, [0023] “the capture module…can control the communication system…to query the nearby vehicle for the vehicle information”, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR “) based at least in part on: a location of the second vehicle (Harada, [0032] “vehicle information includes a GPS location of the nearby vehicle”); location of the calibration marker relative to the first vehicle (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR”, [0038] “the calibration module…compares the vehicle information with the perceived information to determine an offset”; Examiner interprets locations on a surface of the nearby vehicle as the calibration marker); a quality of communication received at the first vehicle from the second vehicle;  -26-KTS Ref. No. 093495-1151786Qualcomm Ref. No. 192266a trust certificate received from the second vehicle; a type of the calibration information; or a cost of the calibration information; or any combination thereof.  

Regarding Claim 13, Harada teaches the mobile computer system (Harada, [0078] “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server”) of claim 10, wherein the sensor comprises a camera (Harada, [0022] “the capture module…includes instructions to acquire data from…a camera”), and wherein the one or more processing units (Harada, [0050] “one or more processors”)  are further configured to determine, from the location information for the respective time (Harada, [0056] “sensors can be configured to detect, and/or sense in real-time”, [0032] “vehicle information includes a GPS location of the nearby vehicle”), an orientation of the calibration marker at the respective time (Harada, [0034] “the vehicle information provides an accurate relative position and orientation of the particular nearby vehicle from which calibrations of the LIDAR…may be made”).  

Regarding Claim 14, Harada teaches the mobile computer system (Harada, [0078] “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server”) of claim 10, wherein, to calibrate the sensor, the one or more processing units (Harada, [0050] “one or more processors”) are further configured to calibrate a LIDAR or a radar (Harada, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”).
Regarding Claim 15, Harada teaches the mobile computer system (Harada, [0078] “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server”) of claim 10, wherein the one or more processing units (Harada, [0050] “one or more processors”) are further configured to use one or more additional sensors of the first vehicle (Harada, [0033] “the capture module…acquires the vehicle information using…another sensor other than the LIDAR”)  to: verify the received calibration information (Harada, [0033] “the vehicle information provides a standard/reference against which to measure the perceived information. That is, the vehicle information is data about the nearby vehicle that is known to be accurate. Thus, the vehicle information is verified information that provides a basis for calibrating the LIDAR”), or verify the calibration of the sensor, or both.  

Regarding Claim 16, Harada teaches the mobile computer system (Harada, [0078] “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server”) of claim 10, wherein the one or more processing units (Harada, [0050] “one or more processors”) are further configured to receive, via the wireless communication interface (Harada, [0023] “a wireless transceiver (e.g., wireless network interface card) to send and receive wireless communications with other vehicles”), identification information for the calibration marker (Harada, [0024] “acquire an image of the nearby vehicle from which the capture module…determines the vehicle information…the capture module…uses…identifying information…to generate the vehicle information according to the image”), and wherein the one or more processing units are configured to calibrate the sensor further based on the identification information (Harada, [0024] “the vehicle information is comprised of information from which a reference point cloud is generated…the reference point cloud is…a verified representation of the nearby vehicle and at a particular location from which references are possible to perform calibration measurements for the LIDAR”).  

Regarding Claim 17, Harada teaches the mobile computer system (Harada, [0078] “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server”) of claim 10, wherein, to identify information indicative of a need to calibrate the sensor (Harada, [0016] “the calibration system is implemented to acquire perceived information about a nearby vehicle using the LIDAR sensor and acquire vehicle information about the nearby vehicle using a separate sensor (e.g., a camera) or by communicating directly with the nearby vehicle…the calibration system uses the perceived information acquired by the LIDAR in comparison with the vehicle information about the nearby vehicle to produce calibration measurements”), the one or more processing units (Harada, [0050] “one or more processors”)  are configured to: determine data from the sensor has at least one value outside an established range (Harada, [0025] “the calibration module…determines…an offset between the perceived information and the vehicle information to identify a variance of the LIDAR…from a calibrated state…i.e., a state where readings from the LIDAR…match actual reference points”), -27- KTS Ref. No. 093495-1151786Qualcomm Ref. No. 192266determine data from the sensor conflicts with sensor data from one or more additional sensors, determine the first vehicle has experienced an acceleration event that exceeds an acceleration threshold, or determine a threshold amount of time has lapsed since the sensor was last calibrated, or any combination thereof (Harada, [0030] “the calibration system…may calibrate the LIDAR…once per trip, once per defined number of miles, once per day, or according to another indicator such that the calibration system…maintains the LIDAR…within an acceptable threshold of variance to provide accurate data to the vehicle”).  

Regarding Claim 18, Harada teaches a device comprising: means for identifying information indicative of a need to calibrate a sensor of a first vehicle (Harada, [0027] “calibration module can…determine an offset for calibrating the LIDAR”, [0016] “calibrating the LIDAR sensor”, [0007] “a method of calibrating a sensor of a first vehicle”); means for wirelessly receiving a message from a second vehicle (Harada, [0029] “a wireless beacon that is transmitted by the second vehicle”, Examiner interprets “beacon” as a message or indicator), the message indicating availability of calibration information for the sensor (Harada, [0029] “a wireless beacon that is transmitted by the second vehicle and that indicates that the second vehicle is available to assist in calibrating the LIDAR”); a request for the calibration information from the first vehicle to the second vehicle (Harada, [0031] “in response to detecting the beacon...the capture module...can activate the communication system…to communicate with the nearby vehicle”, Harada [0029] discloses “a second vehicle…also referred to as nearby vehicle”); means for receiving the calibration information for the sensor (Harada, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”), the calibration information including, for one or more times: location information of a calibration marker (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR” Examiner interprets locations on a surface of the nearby vehicle as the calibration marker), indicative of a location of the calibration marker at the respective time (Harada, [0056] “sensors can be configured to detect, and/or sense in real-time”, [0036] “identifying locations on a surface of the nearby vehicle”); means for receiving measurement information from the sensor at one or more times (Harada, [0022] “the capture module…includes instructions to acquire data from a LIDAR sensor ”), wherein the measurement information at each time is indicative of the location of the calibration marker at the respective time (Harada, [0036] “each of the data points of the point cloud correlates with a perceived location of a separate point on the surface of the nearby vehicle”); and means for calibrating the sensor (Harada, [0016] “calibrating the LIDAR sensor”) based on, for the one or more times, a comparison of the location information of the calibration marker at the respective time with the measurement information (Harada, [0038] “the calibration module…compares the vehicle information with the perceived information to determine an offset…the calibration module…compares data points from the reference point cloud against data points of the perceived point cloud as produced by the LIDAR…This comparison…an offset that identifies variances between data obtained by the LIDAR…and actual locations for the data points of the nearby vehicle”).   

Harada does not teach means for determining a direction of travel of the second vehicle relative to the first vehicle; means for sending, responsive to (i) identifying the information indicative of the need to calibrate the sensor and receiving the message from the second vehicle and (ii) the determining of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time.  However, Agarwal teaches these limitations.

Agarwal teaches means for determining a direction of travel of the second vehicle relative to the first vehicle (Agarwal, [0065] “For instance, if the ego vehicle specifies that a front sensor and a side sensor on the left need to be re-calibrated, then a possible calibration route plan may include to have an assisting vehicle to approach the ego vehicle on its left first so that the sensor on the left side of the ego vehicle can be re-calibrated based on a target visible on the right side of the assisting vehicle”; Examiner interprets “assisting vehicle” as the second vehicle); means for sending, responsive to (i) identifying the information indicative of the need to calibrate the sensor (Agarwal, [0064] “an ego vehicle on the road may monitor its sensors' performance and detect whether any of the sensors deployed needs to be re-calibrated”; Examiner interprets “ego vehicle” as the first vehicle)  and receiving the message from the second vehicle (Agarwal, [0078] “the assisting vehicle communicates …via the vehicle communication unit…with the ego vehicle to coordinate the collaboration”; Examiner interprets “ego vehicle” as the first vehicle and “assisting vehicle” as the second vehicle ) and (ii) the determining of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time (Agarwal, [0079] “assisting vehicle for collaborative calibration…For example, the time of day (day light or night)….the clarity of the landmarks to be encountered within a time frame specified to have the calibration completed”).    

It would have been obvious to one of ordinary skill in the art before the effective date if the claimed invention to have modified Harada to include means for determining a direction of travel of the second vehicle relative to the first vehicle; means for sending, responsive to (i) identifying the information indicative of the need to calibrate the sensor and receiving the message from the second vehicle and (ii) the determining of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time as taught by Agarwal in order to have “ collaborative calibration on-the-fly when vehicles are in motion” (Agarwal, [0058]).

Regarding Claim 19, Harada teaches the device of claim 18, wherein the means for sending the request for the calibration information from the first vehicle to the second vehicle comprise means for sending the request for the calibration information from the first vehicle to the second vehicle further based at least in part (Harada, [0023] “the capture module…can control the communication system…to query the nearby vehicle for the vehicle information”, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR “) on: a location of the second vehicle Harada, [0032] “vehicle information includes a GPS location of the nearby vehicle”); location of the calibration marker relative to the first vehicle (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR”, [0038] “the calibration module…compares the vehicle information with the perceived information to determine an offset”; Examiner interprets locations on a surface of the nearby vehicle as the calibration marker); -28-a quality of communication received at the first vehicle from the second vehicle; a trust certificate received from the second vehicle; a type of the calibration information; or a cost of the calibration information; or any combination thereof.  

Regarding Claim 21, Harada teaches the device of claim 18, further comprising means for determining, from the location information for the respective time (Harada, [0056] “sensors can be configured to detect, and/or sense in real-time”, [0032] “vehicle information includes a GPS location of the nearby vehicle”), an orientation of the calibration marker at the respective time (Harada, [0034] “the vehicle information provides an accurate relative position and orientation of the particular nearby vehicle from which calibrations of the LIDAR…may be made”).  

Regarding Claim 22, Harada teaches the device of claim 18, wherein the means for calibrating the sensor comprise means for calibrating a LIDAR or a radar (Harada, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”).  

Regarding Claim 23, Harada teaches the device of claim 18, further comprising means for using one or more additional sensors of the first vehicle (Harada, [0033] “the capture module…acquires the vehicle information using…another sensor other than the LIDAR”) to: verify the received calibration information (Harada, [0033] “the vehicle information provides a standard/reference against which to measure the perceived information. That is, the vehicle information is data about the nearby vehicle that is known to be accurate. Thus, the vehicle information is verified information that provides a basis for calibrating the LIDAR”), or verify the calibration of the sensor, or both.  

Regarding Claim 24, Harada teaches the device of claim 18, further comprising means for receiving identification information for the calibration marker (Harada, [0024] “acquire an image of the nearby vehicle from which the capture module…determines the vehicle information…the capture module…uses…identifying information…to generate the vehicle information according to the image”), and wherein means for calibrating the sensor comprise means for calibrating the sensor further based on the identification information (Harada, [0024] “the vehicle information is comprised of information from which a reference point cloud is generated…the reference point cloud is…a verified representation of the nearby vehicle and at a particular location from which references are possible to perform calibration measurements for the LIDAR”).  

Regarding Claim 25, Harada teaches the device of claim 18, wherein the means for identifying information indicative of a need to calibrate the sensor (Harada, [0016] “the calibration system is implemented to acquire perceived information about a nearby vehicle using the LIDAR sensor and acquire vehicle information about the nearby vehicle using a separate sensor (e.g., a camera) or by communicating directly with the nearby vehicle…the calibration system uses the perceived information acquired by the LIDAR in comparison with the vehicle information about the nearby vehicle to produce calibration measurements”) comprise means for: determining data from the sensor has at least one value outside an established range (Harada, [0025] “the calibration module…determines…an offset between the perceived information and the vehicle information to identify a variance of the LIDAR…from a calibrated state…i.e., a state where readings from the LIDAR…match actual reference points”), determining data from the sensor conflicts with sensor data from one or more additional sensors, -29- KTS Ref. No. 093495-1151786 Qualcomm Ref. No. 192266determining the first vehicle has experienced an acceleration event that exceeds an acceleration threshold, or determining a threshold amount of time has lapsed since the sensor was last calibrated, or any combination thereof (Harada, [0030] “the calibration system…may calibrate the LIDAR…once per trip, once per defined number of miles, once per day, or according to another indicator such that the calibration system…maintains the LIDAR…within an acceptable threshold of variance to provide accurate data to the vehicle”)

Regarding Claim 26, Harada teaches a non-transitory computer-readable medium having instructions stored thereby for calibrating a sensor of a first vehicle (Harada, [0006] “a non-transitory computer-readable medium for calibrating a sensor of a first vehicle”), wherein the instructions, when executed by one or more processing units, cause the one or more processing units (Harada, [0006] “The computer-readable medium stores instructions that when executed by one or more processors”) to: identify information indicative of a need to calibrate a sensor of a first vehicle (Harada, [0027] “determine an offset for calibrating the LIDAR”, [0007] “a method of calibrating a sensor of a first vehicle”); wirelessly receive a message from a second vehicle (Harada, [0029] “a wireless beacon that is transmitted by the second vehicle”, Examiner interprets “beacon” as a message or indicator), the message indicating availability of calibration information for the sensor (Harada, [0029] “a wireless beacon that is transmitted by the second vehicle and that indicates that the second vehicle is available to assist in calibrating the LIDAR”); send a request for the calibration information from the first vehicle to the second vehicle (Harada, [0023] “the capture module…can control the communication system…to query the nearby vehicle for the vehicle information”, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”); receive the calibration information for the sensor (Harada, [0033] “the vehicle information is verified information that provides a basis for calibrating the LIDAR”), the calibration information including, for one or more times: location information of a calibration marker (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR” Examiner interprets locations on a surface of the nearby vehicle as the calibration marker), indicative of a location of the calibration marker at the respective time (Harada, [0056] “sensors can be configured to detect, and/or sense in real-time”, [0036] “identifying locations on a surface of the nearby vehicle”); receive measurement information from the sensor at one or more times (Harada, [0022] “the capture module…includes instructions to acquire data from a LIDAR sensor ”), wherein the measurement information at each time is indicative of the location of the calibration marker at the respective time (Harada, [0036] “each of the data points of the point cloud correlates with a perceived location of a separate point on the surface of the nearby vehicle”); and calibrate the sensor (Harada, [0016] “calibrating the LIDAR sensor”) based on, for the one or more times, a comparison of the location information of the calibration marker at the respective time with the measurement information (Harada, [0038] “the calibration module…compares the vehicle information with the perceived information to determine an offset…the calibration module…compares data points from the reference point cloud against data points of the perceived point cloud as produced by the LIDAR…This comparison…an offset that identifies variances between data obtained by the LIDAR…and actual locations for the data points of the nearby vehicle”).  

Harada does not teach determine a direction of travel of the second vehicle relative to the first vehicle; responsive to (i) identifying the information indicative of the need to calibrate the sensor and receiving the message from the second vehicle and (ii) the determination of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time.  However, Agarwal teaches these limitations.

Agarwal teaches determine a direction of travel of the second vehicle relative to the first vehicle (Agarwal, [0065] “For instance, if the ego vehicle specifies that a front sensor and a side sensor on the left need to be re-calibrated, then a possible calibration route plan may include to have an assisting vehicle to approach the ego vehicle on its left first so that the sensor on the left side of the ego vehicle can be re-calibrated based on a target visible on the right side of the assisting vehicle”; Examiner interprets “assisting vehicle” as the second vehicle); responsive to (i) identifying the information indicative of the need to calibrate the sensor (Agarwal, [0064] “an ego vehicle on the road may monitor its sensors' performance and detect whether any of the sensors deployed needs to be re-calibrated”; Examiner interprets “ego vehicle” as the first vehicle) and receiving the message from the second vehicle (Agarwal, [0078] “the assisting vehicle communicates…via the vehicle communication unit…with the ego vehicle to coordinate the collaboration”; Examiner interprets “ego vehicle” as the first vehicle and “assisting vehicle” as the second vehicle )  and (ii) the determination of the direction of travel of the second vehicle relative to the first vehicle (Agarwal, [0065] “For instance, if the ego vehicle specifies that a front sensor and a side sensor on the left need to be re-calibrated, then a possible calibration route plan may include to have an assisting vehicle to approach the ego vehicle on its left first so that the sensor on the left side of the ego vehicle can be re-calibrated based on a target visible on the right side of the assisting vehicle”; Examiner interprets “assisting vehicle” as second vehicle); a timestamp of the respective time (Agarwal, [0079] “assisting vehicle for collaborative calibration…For example, the time of day (day light or night)….the clarity of the landmarks to be encountered within a time frame specified to have the calibration completed”).  

It would have been obvious to one of ordinary skill in the art before the effective date if the claimed invention to have modified Harada to include determine a direction of travel of the second vehicle relative to the first vehicle; responsive to (i) identifying the information indicative of the need to calibrate the sensor and receiving the message from the second vehicle and (ii) the determination of the direction of travel of the second vehicle relative to the first vehicle; a timestamp of the respective time as taught by Agarwal in order to have “ collaborative calibration on-the-fly when vehicles are in motion” (Agarwal, [0058]).

Regarding Claim 27, Harada teaches the non-transitory computer-readable medium (Harada, [0006] “a non-transitory computer-readable medium for calibrating a sensor of a first vehicle”) of claim 26, wherein the instructions, when executed by the one or more processing units (Harada, [0006] “The computer-readable medium stores instructions that when executed by one or more processors”), further cause the one or more processing units to determine, from the location information for the respective time (Harada, [0056] “sensors can be configured to detect, and/or sense in real-time”, [0032] “vehicle information includes a GPS location of the nearby vehicle”), an orientation of the calibration marker at the respective time (Harada, [0034] “the vehicle information provides an accurate relative position and orientation of the particular nearby vehicle from which calibrations of the LIDAR…may be made”).  

Regarding Claim 28, Harada teaches the non-transitory computer-readable medium (Harada, [0006] “a non-transitory computer-readable medium for calibrating a sensor of a first vehicle”) of claim 26, wherein the instructions, when executed by the one or more processing units (Harada, [0006] “The computer-readable medium stores instructions that when executed by one or more processors”), further -30- cause the one or more processing units to use one or more additional sensors of the first vehicle (Harada, [0033] “the capture module…acquires the vehicle information using…another sensor other than the LIDAR”)  to: verify the received calibration information (Harada, [0033] “the vehicle information provides a standard/reference against which to measure the perceived information. That is, the vehicle information is data about the nearby vehicle that is known to be accurate. Thus, the vehicle information is verified information that provides a basis for calibrating the LIDAR”), or verify the calibration of the sensor, or both.  

Regarding Claim 29, Harada teaches the non-transitory computer-readable medium (Harada, [0006] “a non-transitory computer-readable medium”) of claim 26, wherein the instructions, when executed by the one or more processing units (Harada, [0006] “The computer-readable medium stores instructions that when executed by one or more processors”), further cause the one or more processing units to receive identification information for the calibration marker (Harada, [0036] “a three-dimensional point cloud that is a set of data points identifying locations on a surface of the nearby vehicle as perceived by the LIDAR” Examiner interprets locations on “a surface of the nearby vehicle” as the calibration marker), and base the calibrating the sensor further on the identification information (Harada, [0024] “the vehicle information is comprised of information from which a reference point cloud is generated…the reference point cloud is…a verified representation of the nearby vehicle and at a particular location from which references are possible to perform calibration measurements for the LIDAR”). 

Regarding Claim 30, Harada teaches the non-transitory computer-readable medium (Harada, [0006] “a non-transitory computer-readable medium”) of claim 26, wherein, to identify information indicative of a need to calibrate the sensor (Harada, [0016] “the calibration system is implemented to acquire perceived information about a nearby vehicle using the LIDAR sensor and acquire vehicle information about the nearby vehicle using a separate sensor (e.g., a camera) or by communicating directly with the nearby vehicle…the calibration system uses the perceived information acquired by the LIDAR in comparison with the vehicle information about the nearby vehicle to produce calibration measurements”), the instructions, when executed by the one or more processing units (Harada, [0006] “The computer-readable medium stores instructions that when executed by one or more processors”), further cause the one or more processing units  to: determine data from the sensor has at least one value outside an established range (Harada, [0025] “the calibration module…determines…an offset between the perceived information and the vehicle information to identify a variance of the LIDAR…from a calibrated state…i.e., a state where readings from the LIDAR…match actual reference points”), determine data from the sensor conflicts with sensor data from one or more additional sensors, determine the first vehicle has experienced an acceleration event that exceeds an acceleration threshold, or determine a threshold amount of time has lapsed since the sensor was last calibrated, or any combination thereof (Harada, [0030] “the calibration system…may calibrate the LIDAR…once per trip, once per defined number of miles, once per day, or according to another indicator such that the calibration system…maintains the LIDAR…within an acceptable threshold of variance to provide accurate data to the vehicle”).


Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 20180196127 A1) in view of Agarwal et al. (US 20210173412 A1) in further view of Eriksson et al. (US 20200013281 A1),
Regarding Claim 3, Harada teaches the method of claim 1.  Harada does not teach wherein the message comprises a vehicle- to-everything (V2X) Basic Safety Message (BSM).  However, Eriksson teaches this limitation (Eriksson, [0033] “the signals…as and/or alongside a Basic Safety Message (BSM)…the signals…may be used to implement…vehicle-to-infrastructure…e.g., V2X communication”).

It would have been obvious to one of ordinary skill in the art before the effective date if the claimed invention to have modified Harada to include a vehicle- to-everything (V2X) Basic Safety Message (BSM) as taught by Eriksson in order to for the vehicle to communicate to infrastructure such as traffic lights, other vehicles, pedestrians and data networks to navigate safely.

Regarding Claim 12, Harada teaches the mobile computer system of claim 10.  Harada does not teach wherein the one or more processing units are further configured to receive the message as a vehicle-to- everything (V2X) Basic Safety Message (BSM).  However, Eriksson teaches this limitation (Eriksson, [0033] “the signals…as and/or alongside a Basic Safety Message (BSM)…the signals…may be used to implement…vehicle-to-infrastructure…e.g., V2X communication”).

It would have been obvious to one of ordinary skill in the art before the effective date if the claimed invention to have modified Harada to include a vehicle- to-everything (V2X) Basic Safety Message (BSM) as taught by Eriksson in order to for the vehicle to communicate to infrastructure such as traffic lights, other vehicles, pedestrians and data networks to navigate safely.

Regarding Claim 20, Harada teaches the device of claim 18.  Harada does not teach wherein the means for receiving the message comprise means for receiving the message as a vehicle-to-everything (V2X) Basic Safety Message (BSM). However, Eriksson teaches this limitation (Eriksson, [0040] “The transceiver…may be configured to communicate (e.g., send and/or receive) data “, [0033] “the signals…as and/or alongside a Basic Safety Message (BSM)…the signals…may be used to implement…vehicle-to-infrastructure…e.g., V2X communication”).
It would have been obvious to one of ordinary skill in the art before the effective date if the claimed invention to have modified Harada to include a vehicle- to-everything (V2X) Basic Safety Message (BSM) as taught by Eriksson in order to for the vehicle to communicate to infrastructure such as traffic lights, other vehicles, pedestrians and data networks to navigate safely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 20200059768 A1) discloses a method of sensor calibration for a sensor of a first vehicle (Yu, [0192] “first information to the at least one vehicle…which is reliable and in a vicinity of the vehicle”, [0210] “The controller…may verify accuracy of the sensor of the vehicle by comparing the first information and the second information. Also, the controller…may determine an error of the first information based on the second information and perform calibration on the sensor based on the determined error”).
Demerly et al. (US 20200300967 A1) discloses a method to verify the calibration of the sensor (Demerly, [0039] “the first sensor performs a check or verification of the second sensor's calibration/configuration data by performing measurements on the “known” reference point(s) provided on the vehicle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662